                   Case 19-11743-JTD                Doc 778         Filed 12/28/20          Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

PERKINS & MARIE CALLENDER’S,                                         No. 19-11743 (KG)
LLC, et al.,1                                                        Jointly Administered

                                                                     RE: D.I. 777

Debtors.                                                             Hearing date: 1/21/2021 at 2 P.M. (ET)
                                                                     Objection Deadline: 1/14/2021 at 4:00 P.M. (ET)



                                               NOTICE OF MOTION

TO:      (I) COUNSEL TO THE DEBTORS (II) THE OFFICE OF THE UNITED STATES
         TRUSTEE FOR THE DISTRICT OF DELAWARE; (III) COUNSEL TO THE
         OFFICIAL COMMITTEE OF UNSECURED CREDITORS; (IV) COUNSEL TO THE
         BUYER UNDER THE SALE ORDER; AND (V) ALL PARTIES REQUESTING
         NOTICE PURSUANT TO BANKRUPTCY RULE 2002

PLEASE TAKE NOTICE that Liberty Property Limited Partnership (“Liberty”), has filed a
motion for allowance and payment of administrative expenses in the amount of $151,949.78.

PLEASE TAKE FURTHER NOTICE that any objections to the motion must be filed on or
before January 14, 2021 at 4:00 P.M. (ET) (the “Objection Deadline”) with the United States
Bankruptcy Court for the District of Delaware, 824 North Market Street, 3rd Floor, Wilmington,
Delaware 19801. At the same time, you must serve a copy of the objection upon the undersigned
counsel so as to be received on or before the Objection Deadline.

PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE MOTION
WILL BE HELD ON JANUARY 21, 2021 AT 2:00 P.M. (ET) BEFORE THE HONORABLE
JOHN DORSEY AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT
OF DELAWARE.

PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN
ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR A HEARING.



         1 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &

Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops, LLC (1620);
MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage, Inc. (5887); FIV, LLC
(9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp. (2225).



4829-6856-6741.1
                   Case 19-11743-JTD   Doc 778   Filed 12/28/20      Page 2 of 3




                                           Respectfully submitted,

                                           LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                   /s/ Cheneise V. Wright
                                           Cheneise V. Wright (No. 6597)
                                           500 Delaware Avenue, Suite 720
                                           Wilmington, Delaware 19801
                                           Tel.: 302.985.6007
                                           Cheneise.Wright@lewisbrisbois.com


Dated: December 28, 2020




4829-6856-6741.1
                   Case 19-11743-JTD     Doc 778     Filed 12/28/20    Page 3 of 3




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 28th day of December, 2020, a copy of the

foregoing document was served upon counsel of record via CM/ECF.

                                              /s/ Cheneise V. Wright
                                              Cheneise V. Wright
                                              Del. Bar No. 6597




4829-6856-6741.1
